 

Exhibit 10.2

EXECUTION COPY

FIFTH AMENDMENT

TO THE

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

This FIFTH AMENDMENT TO THE THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT, dated as of August 30, 2010 (this “Amendment”), is entered into by
and among:

(i) CARDINAL HEALTH FUNDING, LLC, a Nevada limited liability company (the
“Seller”);

(ii) GRIFFIN CAPITAL, LLC, a Nevada limited liability company (“Griffin”);

(iii) CARDINAL HEALTH 110, INC., a Delaware corporation (“CH-110”);

(iv) CARDINAL HEALTH 411, INC., an Ohio Corporation (“CH-411”);

(v) CARDINAL HEALTH, INC., an Ohio corporation (the “Performance Guarantor”);

(vi) BANK OF AMERICA, N.A. (“BofA”), as a Financial Institution and as the
Managing Agent for BofA’s Purchaser Group;

(vii) WINDMILL FUNDING CORPORATION (“Windmill”), as a Conduit;

(viii) THE ROYAL BANK OF SCOTLAND PLC (as successor to ABN AMRO Bank N.V.)
(“RBS”), as the Related Financial Institution for Windmill and as the Managing
Agent for Windmill’s Purchaser Group;

(ix) ATLANTIC ASSET SECURITIZATION LLC (“Atlantic”), as a Conduit;

(x) CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK NEW YORK BRANCH (f/k/a Calyon
New York Branch) (“Credit Agricole”), as the Related Financial Institution for
Atlantic and as the Managing Agent for Atlantic’s Purchaser Group;

(xi) VICTORY RECEIVABLES CORPORATION (“Victory”), as a Conduit; and

(xii) THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMUNY”), as the
Related Financial Institution for Victory, as Managing Agent for Victory’s
Purchaser Group and as the Agent (in such capacity, the “Agent”).

Capitalized terms used but not otherwise defined herein have the respective
meanings assigned thereto in the Receivables Purchase Agreement (as defined
below).



--------------------------------------------------------------------------------

 

PRELIMINARY STATEMENTS

WHEREAS, the parties hereto (other than CH-110, CH-411 and the Performance
Guarantor) are parties to that certain Third Amended and Restated Receivables
Purchase Agreement, dated as of November 19, 2007 (as amended, supplemented or
otherwise modified from time to time, the “Receivables Purchase Agreement”);

WHEREAS, immediately prior to giving effect to this Amendment, Ranger Funding
Company LLC (“Ranger”) assigned to BofA, and BofA assumed, all of Ranger’s
rights and obligations under the Receivables Purchase Agreement and the other
Transaction Documents;

WHEREAS, in connection with the foregoing assignment and on the terms and
subject to the conditions set forth herein, the parties to the Receivables
Purchase Agreement desire to amend the Receivables Purchase Agreement as set
forth in Section 1 below; and

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments to the Receivables Purchase Agreement.

The Receivables Purchase Agreement is hereby amended as follows:

(a) The definition of “Applicable Margin” set forth in Exhibit I of the
Receivables Purchase Agreement is replaced in its entirety with the following:

“Applicable Margin” means (A) with respect to any Incremental Purchase funded or
maintained by any Financial Institution other than BofA, a per annum rate equal
to 2.50% and (B) with respect to any Incremental Purchase funded or maintained
by BofA, a per annum rate equal to 0.00%; provided, however, that at any time
when 50% or more of the Incremental Purchases (determined based on outstanding
Capital and excluding any outstanding Capital funded or maintained by BofA) are
then being funded or maintained by Financial Institutions that are including the
Applicable Margin specified in clause (A) above in their calculations of the
LIBO Rate for such Incremental Purchases, the Applicable Margin with respect to
such Incremental Purchase shall be 2.50% at such time.

(b) The definition of “LIBO Rate” set forth in Exhibit I of the Receivables
Purchase Agreement is replaced in its entirety with the following:

“LIBO Rate” means:

(A) with respect to any Tranche Period and any Purchaser other than BofA, the
sum of (i) (a) either (x) the interest rate per annum designated as LIBOR for
the Related Financial Institution for a period of time comparable to such
Tranche Period that appears on the Reuters Screen LIBOR01 Page (or on any
successor or substitute page thereof, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on the
Reuters Screen LIBOR01 Page, as determined by the related Managing Agent

 

2



--------------------------------------------------------------------------------

from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) as of 11:00 a.m.
(London, England time) on the second Business Day preceding the first day of
such Tranche Period or (y) if a rate cannot be determined under clause
(x) above, a rate per annum equal to the average (for purposes of this clause
(y), rounded upwards, if necessary, to the nearest one-hundredth of a percentage
point) of the rates per annum at which deposits in U.S. dollars in the
approximate amount to be funded at the LIBO Rate and having a maturity equal to
such Tranche Period are offered to the principal London office of such Related
Financial Institution by three London banks, selected by such Related Financial
Institution in good faith, at about 11:00 a.m. London time on the second
Business Day preceding the first day of such Tranche Period, divided by (b) one
minus the maximum aggregate reserve requirement (including all basic,
supplemental, marginal or other reserves) which is imposed against such Related
Financial Institution in respect of Eurocurrency liabilities, as defined in
Regulation D of the Board of Governors of the Federal Reserve System as in
effect from time to time (expressed as a decimal), applicable to such Tranche
Period, plus (ii) the Applicable Margin; and

(B) with respect to any day during any Tranche Period and solely with respect to
BofA, the sum of (i) (a) either (x) the interest rate per annum designated as
LIBOR for BofA for a period of one month that appears on the Reuters Screen
LIBOR01 Page (or on any successor or substitute page thereof, or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided on the Reuters Screen LIBOR01 Page, as determined by BofA
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) on such day or
(y) if a rate cannot be determined under clause (x) above, a rate per annum
equal to the average (for purposes of this clause (y), rounded upwards, if
necessary, to the nearest one-hundredth of a percentage point) of the rates per
annum at which deposits in U.S. dollars in the approximate amount to be funded
at the LIBO Rate and having a maturity equal to one month are offered to the
principal London office of BofA by three London banks, selected by BofA in good
faith on such day, divided by (b) one minus the maximum aggregate reserve
requirement (including all basic, supplemental, marginal or other reserves)
which is imposed against BofA in respect of Eurocurrency liabilities, as defined
in Regulation D of the Board of Governors of the Federal Reserve System as in
effect from time to time (expressed as a decimal), applicable to such Tranche
Period, plus (ii) the Applicable Margin.

In either case, the LIBO Rate shall be rounded, if necessary, to the next higher
 1/16 of 1%.

SECTION 2. Representations and Warranties.

On the date hereof, each Cardinal Entity and the Performance Guarantor hereby
represents and warrants (as to itself) to the Purchasers, the Managing Agents,
the Agent and, in the case of the representations and warranties made by the
Performance Guarantor, the Seller that:

(a) after giving effect to this Amendment, no event or condition has occurred
and is continuing which constitutes an Amortization Event or Potential
Amortization Event or Termination Event (as defined in the Receivables Sale
Agreement) or Potential Termination Event (as defined in the Receivables Sale
Agreement);

 

3



--------------------------------------------------------------------------------

 

(b) after giving effect to this Amendment, the representations and warranties of
such Person set forth in the Receivables Purchase Agreement and each other
Transaction Document to which such Person is a party are true and correct as of
the date hereof, as though made on and as of such date (except to the extent
such representations and warranties relate solely to an earlier date and then as
of such earlier date); and

(c) this Amendment constitutes the valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms.

SECTION 3. Conditions to Effectiveness. This Amendment shall become effective as
of the date hereof upon receipt by the Agent of counterparts of this Amendment,
duly executed by each of the parties hereto.

SECTION 4. Expenses.

Notwithstanding Section 10.3 of the Receivables Purchase Agreement, BofA agrees
to pay (or cause to be paid), the expenses of Mayer Brown LLP incurred by the
Agent, Conduits, Managing Agents and Financial Institutions in connection with
this Amendment and the transactions contemplated hereby.

SECTION 5. Counterparts; Delivery.

This Amendment may be executed in any number of counterparts and by different
parties on separate counterparts, and each counterpart shall be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic means shall be effective as delivery
of a manually executed counterpart of this Amendment.

SECTION 6. Effect of Amendment; Ratification.

Except as specifically amended hereby, the Receivables Purchase Agreement and
the other Transaction Documents are hereby ratified and confirmed in all
respects, and all of its provisions shall remain in full force and effect. After
this Amendment becomes effective, all references in the Transaction Documents to
the Receivables Purchase Agreement, the Receivables Sale Agreement, the Griffin
RPAs and the Performance Guaranty shall be deemed to be references to such
agreements as amended hereby. This Amendment shall not be deemed to expressly or
impliedly waive, amend, or supplement any provision of any Transaction Document
other than as specifically set forth herein.

 

4



--------------------------------------------------------------------------------

 

SECTION 7. ACKNOWLEDGEMENT.

The parties hereto acknowledge and agree that, effective from and after the date
hereof, (i) Ranger shall cease to be a party to the Receivables Purchase
Agreement, (ii) BofA’s Purchaser Group shall consist solely of BofA, as the
Financial Institution and Managing Agent of such Purchaser Group, and such
Purchaser Group shall not include a Conduit, (iii) all Incremental Purchases
funded or maintained by, and all Purchaser Interests held by, BofA’s Purchaser
Group shall be funded and maintained by BofA, as a Financial Institution, and
shall accrue Yield, rather than CP Costs.

SECTION 8. GOVERNING LAW.

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF ILLINOIS.

SECTION 9. Section Headings.

The various headings of this Amendment are inserted for convenience only and
shall not affect the meaning or interpretation of this Amendment or the
Receivables Purchase Agreement or any provision hereof or thereof.

[Signatures pages follow.]

 

5



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

CARDINAL HEALTH FUNDING, LLC By:  

/s/ Lloyd G. Fort

Name:   Lloyd G. Fort Title:   President GRIFFIN CAPITAL, LLC, By:  

/s/ Lloyd G. Fort

Name:   Lloyd G. Fort Title:   President CARDINAL HEALTH 110, INC. By:  

/s/ Jorge M. Gomez

Name:   Jorge M. Gomez Title:   Senior Vice President & Treasurer CARDINAL
HEALTH 411, INC. By:  

/s/ Jorge M. Gomez

Name:   Jorge M. Gomez Title:   Senior Vice President & Treasurer CARDINAL
HEALTH, INC. By:  

/s/ Jorge M. Gomez

Name:   Jorge M. Gomez Title:   Senior Vice President & Treasurer

 

  S-1   Fifth Amendment to Third Amended and
Restated Receivables Purchase Agreementt



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Financial Institution By:  

/s/ Nina Austin

Name:   Nina Austin Title:   Vice President

BANK OF AMERICA, N.A.,

as Managing Agent for BofA’s Purchaser Group

By:  

/s/ Nina Austin

Name:   Nina Austin Title:   Vice President

 

  S-2   Fifth Amendment to Third Amended and
Restated Receivables Purchase Agreementt



--------------------------------------------------------------------------------

 

WINDMILL FUNDING CORPORATION, as a Conduit By:  

/s/ Jill A. Russo

Name:   Jill A. Russo Title:   Vice President

THE ROYAL BANK OF SCOTLAND PLC,

as Related Financial Institution for Windmill

  By:   RBS Securities Inc., as agent By:  

/s/ David Viney

Name:   David Viney Title:   Managing Director

THE ROYAL BANK OF SCOTLAND PLC,

as Managing Agent for Windmill’s Purchaser Group

  By:   RBS Securities Inc., as agent By:  

/s/ David Viney

Name:   David Viney Title:   Managing Director

 

  S-3   Fifth Amendment to Third Amended and
Restated Receivables Purchase Agreementt



--------------------------------------------------------------------------------

 

ATLANTIC ASSET SECURITIZATION LLC, as a Conduit By:  

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director By:  

/s/ Richard McBride

Name:   Richard McBride Title:   Director

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK NEW YORK BRANCH,

as Related Financial Institution for Atlantic

By:  

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director By:  

/s/ Richard McBride

Name:   Richard McBride Title:   Director

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK NEW YORK BRANCH,

as Managing Agent for Atlantic’s Purchaser Group

By:  

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director By:  

/s/ Richard McBride

Name:   Richard McBride Title:   Director

 

  S-4   Fifth Amendment to Third Amended and
Restated Receivables Purchase Agreementt



--------------------------------------------------------------------------------

 

VICTORY RECEIVABLES CORPORATION, as a Conduit By:  

/s/ Frank B. Bilotta

Name:   Frank B. Bilotta Title:   President

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as Related Financial Institution for Victory

By:  

/s/ Victor Pierzchalski

Name:   Victor Pierzchalski Title:   Authorized Signatory

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as Managing Agent for Victory’s Purchaser Group

By:  

/s/ Hideo Tanaka

Name:   Hideo Tanaka Title:   SVP & Group Head

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as Agent

By:  

/s/ Hideo Tanaka

Name:   Hideo Tanaka Title:   SVP & Group Head

 

  S-5   Fifth Amendment to Third Amended and
Restated Receivables Purchase Agreementt